Order entered August 7, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00780-CV

                             MICHAEL O. PICKENS, Appellant

                                               V.

                         ELIZABETH CORDIA, ET AL, Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-01890-F

                                           ORDER
       The Court GRANTS appellant’s August 3, 2013 motion to accept resubmission of the

brief. We ORDER appellant’s brief filed as of the date of this order.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE